In two consolidated actions to foreclose mechanics’ liens arising out of a public improvement project, and to recover payment under a certain labor and material payment bond, the defendants Amadeus, Inc., and American Surety Company of New York appeal from an order of the Supreme Court, Rockland County, dated March 24, 1964, which denied their motion: (a) to open the default of the Surety Company in failing to answer the complaint in Action No. 1, to permit it to serve its proposed answer, and to permit both of said defendants to serve answers and amended answers to the complaints and cross claims of the lienor plaintiffs and lienor defendants in both actions; and (b) for further and related relief. Order affirmed, with $10 costs and disbursements (Investment Corp. of Philadelphia v. Spector, 12 A D 2d 911; Wischerth v. Wischerth, 266 App. Div. 881; Morris v. Coral Cafe, 281 App. Div. 844; Ackerman v. Philip Fleischer, Inc., 21 Misc 2d 590). Beldoek, P. J., Ughetta, Christ, Brennan and Hill, JJ., concur.